907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne R. WILLIAMS, Plaintiff-Appellant,v.Mason WATERS, Warden;  J. Joseph Curran, Jr., AttorneyGeneral, The Attorney General for the State ofMaryland, Defendants-Appellees.
No. 90-7260.
United States Court of Appeals, Fourth Circuit.
Submitted April 6, 1990.Decided May 30, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 89-2538)
Wayne R. Williams, appellant pro se.
John Joseph Curran, Jr., Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wayne R. Williams seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Williams v. Waters, C/A No. 89-2538 (D.Md. Oct. 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Williams attempted to claim that the district court denied his motion for a continuance.  However, because we refuse to review claims raised for the first time on appeal, we do not address this issue